            Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 1 of 8




RICHARD D. CAMPBELL, ISB No. 5177
WILLIAM A. GIERI, ISB No. 11366
CAMPBELL & BISSELL, PLLC
820 W. 7th Avenue
Spokane, WA 99204
Telephone: (509) 455-7100
Fax: (509) 455-7111
Email: rcampbell@campbell-bissell.com
       wgieri@campbell-bissell.com

Attorneys for Automatic Fire System Services, Inc.

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF IDAHO

UNITED STATES OF AMERICA for the use and
benefit of AUTOMATIC FIRE SYSTEM         Case No. 1:21-cv-113
SERVICES, INC., a Montana Corporation,

                          Plaintiffs,
                                                     AUTOMATIC        FIRE   SYSTEM
vs.                                                  SERVICES, INC.’S COMPLAINT

OUTSIDE THE BOX, LLC, a Virginia limited
liability company and AEGIS SECURITY
INSURANCE COMPANY, Bond No. B10 031
695, a foreign corporation,

                        Defendants

       Automatic Fire Systems Services, Inc. (“AFSS”) alleges as follows:

                                        Nature of Action

       1.      This is an action for damages arising out of Outside the Box, LLC’s (“OTB”)

refusal to pay AFSS $218,705.65 through pay application 07 dated September 26, 2019, and

$278,097.70 through final billing for work performed on a federal construction project for the

National Park Service known as the Rehabilitate and Adaptively Reuse the Relocation Center




AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 1
              Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 2 of 8




Warehouse for the Minidoka Visitor Station Project at the Minidoka National Historic Site,

MIIN—159776 (“Project”).

         2.      AFSS was hired by OTB to perform the fire suppression scope of work, which

consisted of the following specifications of work: Division 21-00-00 Fire Suppression, Division

21-05-00 and 21-05-33 Common Work Result for Fire Suppression, Division 21-05048 Vibration

and Seismic Controls, Division 21-05-32 Identification for Fire Sprinkler Piping, Division 21-11-

00 Facility Fire Suppression Water Service Piping, Division 21-12-19 Ground Mounted Water

Storage Tanks, Division 21-13-00 Fire Suppression Sprinklers and 21-31-16 Diesel Drive Fire

Pump.

         3.      AFSS completed its scope of work and has not been fully compensated despite

demands being made.

                                              Parties

         4.      AFSS is a Montana corporation with its principal place of business in Missoula

County, Montana and is duly licensed, bonded and insured to conduct contracting work within the

state of Idaho. AFSS has done all things required of it to maintain this action.

         5.      OTB is a Virginia limited liability company performing work within the state of

Idaho.

         6.      Aegis Security Insurance Company is a foreign corporation with its principal place

of business in Harrisburg, PA. Aegis is a licensed surety company and issued a surety bond, bond

number B10 031 695 (“the Bond”) to OTB for the protection of AFSS pursuant to the federal

Miller Act, 40 U.S.C. § 3131 et seq.

////


AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 2
             Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 3 of 8




                                          Jurisdiction and Venue

        7.      This Court has original jurisdiction over this complaint pursuant to 28 U.S.C. §

1331 in that a cause of action alleged herein arises under federal law that created the cause of

action, to wit: the federal Miller Act, 40 U.S.C. § 3131 et seq.

        8.      This Court also has supplemental jurisdiction over the remaining causes of action

under 28 U.S.C. § 1367 in that they are substantially related to the original claim such that they

form part of the same case or controversy under Article III of the United States Constitution.

        9.      This Court has personal jurisdiction over OTB and Aegis because they conducted

business within this judicial district.

        10.     Venue is proper in this court pursuant to 28 U.S.C. §1391(b)(2) in that a substantial

part of the events or omissions giving rise to this complain occurred in this judicial district and on

federal land, as well as pursuant to 40 U.S.C. § 3133(b)(3)(B).

                              Facts Common to all Causes of Action

        11.     AFSS entered into a subcontract with OTB on March 12, 2018.

        12.     Between August 1, 2019 and July 16, 2020, AFSS furnished delivered and provided

labor, materials, equipment, and services as required by its Subcontract with OTB. All labor,

materials, equipment, and services furnished by AFSS were used and incorporated into the Project.

        13.     AFSS performed all work required of it under the Subcontract and has performed

all conditions, covenants, and promises required on its part to be performed in accordance with the

terms of the Subcontract, except as the same have been excused, waived, and/or prevented by OTB

or others.

        14.     AFSS encountered excusable and compensable delays during the Project.


AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 3
          Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 4 of 8




       15.        During the Project, OTB expressly, constructively, and impliedly directed AFSS to

perform additional work beyond the scope of the Subcontract for which it is entitled to be paid.

       16.        AFSS performed its work in accordance with the contractual requirements as

amended or modified.

       17.        To date, and despite demands made, OTB has wrongfully refused payment to AFSS

in the principal amount of $278,079.70 exclusive of interest, lost bonding capacity, and attorney

fees and costs.

                                       First Cause of Action
                                    (Breach of Contract v. OTB)

       18.        AFSS realleges paragraphs 1-17 above.

       19.        OTB materially breached express and implied obligations in the Subcontract with

AFSS, including the implied obligation of good faith and fair dealing.

       20.        Under Idaho law, AFSS is entitled to recover prejudgment and post-judgement

interest on this liquidated sum pursuant to Idaho Code § 28-22-104.

       21.        Under Idaho law, AFSS is entitled to recover its reasonable attorney fees and costs

pursuant to Idaho Code § 12-120(3).

       22.        As a direct and proximate result, AFSS has been damaged in an amount to be

proven at trial but believed to be $278,079.70 exclusive of interest, lost bonding capacity, and

attorney fees and costs, to which it is entitled and is seeking here.

                                   Second Cause of Action
               (Violation of Federal Prompt Pay Act, 39 U.S. Code Chapter 39)

       23.        AFSS realleges paragraph 1-22 above.




AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 4
          Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 5 of 8




        24.        Pursuant to 31 U.S.C. § 3905(e)(1), OTB was required to furnish AFSS with a

notice ascertaining the cause given rise to any withholding prior to the due date of payment and

failed to do so.

        25.        Likewise, OTB was required to furnish the National Park Service with a copy of

this notice pursuant to 31 U.S.C. § 3905(e)(2), and since no such notice was provided to AFSS, it

is believed no notice was provided to the National Park Service.

        26.        OTB failed to pay AFSS as soon as practicable after the correction of any identified

subcontract performance deficiency and make payment within 7 days after correction of the

deficiency or after OTB recovered such funds from the National Park Service as required in 31

U.S.C. § 3905(e)(4).

        27.        OTB failed to provide AFSS with written notice of any withholding specifying the

amount to be withheld, the specific causes for the withholding under the terms of the subcontract,

and the remedial actions to be taken by the subcontractor in order to receive payment of the

amounts withheld as required by U.S.C. § 3905(g).

        28.        As a result of the foregoing, must pay a late payment interest penalty computed at

the rate specified in 31 U.S.C. § 3902(a).

                                         Third Cause of Action
                                      (Unjust Enrichment v. OTB)

        29.        AFSS realleges paragraphs 1-17 above.

        30.        In the alternative to its first cause of action, AFSS is entitled to recover against OTB

under the theory of Quantum Meruit/Unjust Enrichment.




AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 5
           Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 6 of 8




       31.     AFSS provided valuable labor, materials, equipment, and services which were

necessary for OTB to perform its obligations under its prime contract with the National Park

Service.

       32.     OTB relied upon the labor, materials, equipment, and services to obtain payment

from the National Park Service.

       33.     OTB was materially benefitted by the labor, materials, equipment, and services

provided by AFSS and which were consumed in the prosecution of the work. OTB could not have

completed its contract without AFSS’ scope of work and performance thereunder and would not

have received payment from the National Park Service.

       34.     Despite having materially benefitted from the labor, materials, equipment, and

services provided by AFSS, OTB has failed and refused to fully compensate AFSS for the value

of its work, despite being paid by the National Park Service for the same.

       35.     As a result, OTB has been unjustly enriched as a result of its failure to pay AFSS

for the labor, materials, equipment, and services it provided at OTB’s direction.

       36.     Under Idaho law, AFSS is entitled to be compensated by OTB for the reasonable

value of the labor, materials, equipment, and services that were substantially consumed in the

prosecution of the work under the prime contract as it would be inequitable and unconscionable

for OTB to be materially and unjustly enriched by the same to the financial detriment of AFSS.

       37.     OTB has been unjustly enriched in an amount believed to be not less than

$278,079.70, exclusive of interest, lost bonding capacity, and attorney fees and costs, or in such

other amounts as may be proven at trial.

////


AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 6
            Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 7 of 8




                                    Fourth Cause of Action
                  (Foreclosure of Federal Miller Act Payment Bond v. Aegis)

          38.   AFSS realleges paragraphs 1-28 above.

          39.   The Bond is a payment bond as described under the Miller Act, 40 U.S.C. §

3131(b)(2) and provided by OTB to the National Park Service for the purposes described in the

Act.

          40.   AFSS is a member of the class of entities and persons the Miller Act is intended to

protect.

          41.   Aegis is obligated under the Bond to pay AFSS for the labor, materials, equipment,

and services it provided at the direction and request of OTB that were substantially consumed in

the prosecution of the work under the prime contract and not paid by OTB.

          42.   Aegis has failed to fulfill its obligations under the Bond to pay AFSS for the labor,

materials, equipment, and services it provided at the direction of OTB that were substantially

consumed in the prosecution of the work under the prime contract and not paid by OTB.

          43.   This action was timely brought after ninety days and before one year from the last

work provided by AFSS.

          44.   AFSS is entitled to payment from Aegis under the Bond and pursuant to the Miller

Act, 40 U.S.C. § 3131(b)(1) in the principal amount of $278,079.70, exclusive of interest, lost

bonding capacity, and attorney fees and costs, or in such other amounts as may be proven at trial.

                                         Prayer for Relief

                Wherefore, Plaintiff Automatic Fire System Services, Inc. prays for the following

relief:



AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 7
                Case 1:21-cv-00113-CWD Document 1 Filed 03/11/21 Page 8 of 8




           1.         For judgment against Outside the Box, LLC in the liquidated principal amount of

$278,079 on its First Cause of Action for breach of contract;

           2.         In the alternative, for judgment against Outside the Box, LLC on its Third Cause

of Action for Quantum Meruit/Unjust Enrichment or for such other amount as may be proven at

trial;

           3.         For an award of prejudgment and post-judgment interest pursuant to Idaho Code §

28-22-104 and/or 31 U.S.C. § 3902(a);

           4.         For an award of its costs and attorney fees pursuant to the terms of the Subcontract

and Idaho Code § 12-120(3);

           5.         For an order foreclosing its claim against the payment bond posted by Aegis as

surety in the principal amount of AFSS’ claim, plus interest, costs and attorney fees; and

           6.         For such other and further relief as this Court deems just and equitable.

           DATED this 11th day of March, 2021.

                                                    CAMPBELL & BISSELL, PLLC


                                                    /s/ Richard D. Campbell
                                                    RICHARD D. CAMPBELL
                                                    WILLIAM M. GIERI
                                                    Attorneys for Automatic Fire System
                                                    Services, Inc.
                                                    Corbet-Aspray House
                                                    820 W. 7th Avenue
                                                    Spokane, WA 99204
                                                    Telephone: (509) 455-7100
                                                    Facsimile: (509) 455-7111
                                                    E-mail: rcampbell@campbell-bissell.com
                                                            wgieri@campbell-bissell.com

2388/2460/Drafts/AFSSComplaint.20210310.docx




AUTOMATIC FIRE SYSTEM SERVICES, INC.’S COMPLAINT - 8
